Citation Nr: 1623021	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  04-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a bilateral eye condition, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a bilateral foot condition, to include as secondary to diabetes mellitus or to a service-connected low back disability.

4.  Entitlement to an increased rating for a gastric ulcer disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training, including from June 2, 1990 to June 16, 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A November 2008 rating decision denied entitlement to service connection for bilateral eye and foot conditions.  A September 2009 rating decision denied entitlement to service connection for diabetes mellitus and continued a 20 percent for a gastric ulcer disability.  

In December 2012, the Board, in pertinent part, remanded the issues on appeal for further development.  Thereafter, in a July 2014 decision, the Board denied entitlement to service connection for diabetes mellitus, a bilateral eye condition, and a bilateral foot condition, and denied an increased rating for a gastric ulcer disability.  Additionally, the Board remanded the issues of entitlement to an increased rating for a low back disability and entitlement to a TDIU for further development.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision issued in September 2015, the Court vacated and remanded the July 2014 decision.  The Court held that the July 2014 Board decision provided an inadequate statement of reasons or bases as to whether VA had satisfied its duty to assist and as to whether the Veteran had a current diagnosis of diabetes mellitus.  The case has been returned to the Board for further appellate action consistent with the Court's decision.

The Board notes that in an October 2015 statement, the Veteran indicated that he wanted to withdraw the appeal for the issues of entitlement to an increased rating for a low back disability and entitlement to a TDIU.  Thus, those issues are no longer on appeal and will not be addressed by the Board.  See 38 C.F.R. § 20.204 (2015).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has nonetheless been raised as part and parcel of the increased rating claim on appeal.  As noted, the Veteran stated that he wished to withdraw his pending claim for a TDIU.  However, when entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not alleged, and the evidence does not show, that he is unemployed because of his service-connected gastric ulcer disability.  Thus, the Board finds that Rice is inapplicable.

The Board notes that, subsequent to the AOJ's most recent adjudication of the Veteran's claims, additional VA treatment records were associated with the record.  However, as the Veteran's claims are being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the readjudication of the Veteran's claims.  38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court remanded the case to the Board in September 2015.  The Board finds that a remand is necessary to comply with the terms of the September 2015 Memorandum Decision.

Outstanding Records

As noted by the Court, the record reflects that there may be outstanding VA treatment records not associated with the claims file.  In this regard, a June 2006 VA treatment record contains a problem list showing diagnoses of open angle glaucoma in May 2002, secondary glaucoma in July 2002, radiculopathy in July 2004, and diabetes mellitus and peripheral neuropathy in December 2004; however, none of these treatment records are included in the claims file.  Similarly, a November 2006 VA podiatry note shows that the Veteran reported having a foot lesion for "greater than 20 years" and that he had been seen at VA in the past "every 2-3 months without much relief."  However, there are no records of any foot treatment dated prior to 2006 associated with the claims file.  Additionally, regarding the Veteran's claim for an increased rating for a gastric ulcer disability, both the June 2009 and October 2013 VA examiners based their conclusions that the Veteran did not have gastric ulcers on a March 2009 VA gastrointestinal series that they described as "essentially normal."  However, the claims file does not contain a copy of those test results.  The Court found that this omission was problematic because both VA examiners qualified the results of those tests by describing them as "essentially" normal.  The Court also noted that because those tests may have revealed gastrointestinal findings that could aid in substantiating the Veteran's claim for an increased evaluation for service-connected gastric ulcers, they were relevant and VA was obligated to attempt to obtain them.

The Board also notes that there is a substantial gap in the VA treatment records obtained by the AOJ.  In this regard, despite evidence that the Veteran receives relatively regular VA treatment, there are no records on file dated between December 2000 and May 2005 or between February 2009 and February 2014.  The Board further notes that in September 2013, the AOJ associated a problem list (without the accompanying treatment records) showing the following VA diagnoses relevant to the instant appeal: corticosteroid-induced glaucoma in July 2002; dyspepsia in February 2003; unspecified idiopathic peripheral neuropathy of legs in December 2004; and impaired fasting glucose in December 2010.  

On remand, all outstanding VA treatment records documenting treatment for the issues on appeal should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Finally, as the record indicates that the Veteran receives ongoing private and VA treatment, updated treatment records should be obtained. 

Service Connection for Diabetes Mellitus

The Veteran contends that steroid injections given for his service-connected low back disability caused him to develop diabetes mellitus.  See February 2009 Statement in Support of Claim.

Private treatment records show that the Veteran received epidural steroid injections in June 1994, August 1996, January 1997, October 1998, January 1999, and July 1999.  An October 1999 private treatment record shows that the Veteran "started spilling sugar in his urine" and the injections were stopped as a result.  Subsequent private treatment records show diagnoses of borderline diabetes and reflect that the Veteran was under diabetic monitoring.  A December 2000 VA treatment record notes that the Veteran "was told he has diabetes," but that he was not on medication and that "his blood sugars here in the VA since 1998 have all been normal."  The VA physician indicated that the Veteran was "doing well" regarding his diabetes diagnosis and that "I doubt the [diagnosis] will continue on diet only."  

A December 2002 private treatment record shows that the Veteran received a back injection, and a July 2004 private treatment record shows that the Veteran reported that he was diagnosed as having diabetes mellitus "as he reports that he had initially been told that he had borderline diabetes in the past."  A May 2005 VA treatment record includes a notation that "hyperglycemia noted on 5/24/2004 (165 mgm%) consistent with newly diagnosed type 2 diabetes."  As noted above, there are no VA treatment records on file dated in May 2004.  An April 2006 private treatment record shows an elevated glucose level of 109.  Subsequent VA treatment records consistently show diagnoses of diet-controlled diabetes mellitus and reflect that the Veteran received ongoing diabetes diet and foot care management.  

The Veteran was afforded a VA general medical examination in June 2009.  The examiner noted that the claims file was not available, but that he reviewed VA CPRS medical records.  The examiner noted that VA records "report diabetes mellitus since 2004, and he has been on diet control, and his blood sugar has been doing very good on this."  The examiner opined that the Veteran's diabetes mellitus "is less likely than not related to his steroid injections done in 1995" because the Veteran had steroid injections in 1995, did not continue the injections after 1995, and was diagnosed with diabetes in 2004.  In August 2009, the same VA examiner indicated that he reviewed the claims file and noted that the Veteran actually stopped steroid injections in 1999 after he started filling sugar in his urine.  The examiner indicated that "basically, the opinion given on 06/24/2009 with the general medical examination report is the same."  

In a March 2010 statement, the Veteran's representative argued that the June 2009 VA opinion was inadequate because the examiner did not explain the significance of the lapse in time between the injections and the diagnosis of diabetes.  Specifically, the representative noted that the examiner did not consider or discuss whether diabetes could develop as a result of the injections but not be diagnosed until 2004 or whether the injections could have caused diabetes, even if it did not develop until 2004.    

In December 2012, the Board remanded the issue for further examination after finding that the June 2009 VA examiner's rationale was unclear.  The Veteran was afforded a VA examination in October 2013; however, the examiner did not provide a nexus opinion because he found that the Veteran "does not have diabetes at this time" based on normal glucose and glycohemoglobin readings.

One of the questions before the Board is whether the Veteran has a current diagnosis of diabetes mellitus.  The Court has held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at any time during the pendency of his claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board notes that the Veteran's claim has been pending since February 2009.  The current record reflects a diagnosis of diabetes in 2004 and the October 2013 VA examiner's conclusion that the Veteran "does not have diabetes at this time."  However, as noted above, there are no VA treatment records in the claims file dated between February 2009 and February 2014.  Moreover, the October 2013 opinion is inadequate because the examiner only noted that the Veteran did not currently have diabetes without providing an etiology opinion regarding the Veteran's diabetes in the past, to the extent it existed.  Further, the Board notes that recent VA treatment records show elevated glucose and glycohemoglobin readings and diagnoses of diabetes.  See February 2016 VA Treatment Record.

Therefore, given the evidence of a diabetes diagnosis prior to the appeal period, the dearth of medical evidence during the appeal period, the inadequate nexus opinion by the June 2009 examiner, the lack of a nexus opinion by the October 2013 examiner, and the recent evidence of elevated glucose and glycohemoglobin and a possible diabetes diagnosis, the Board finds that a new VA examination is necessary.

Service Connection for a Bilateral Foot Condition

The Veteran contends that his bilateral foot condition is directly related to service.  Alternatively, the Veteran contends that his foot condition is either secondary to his service-connected low back condition or to diabetes mellitus.

A November 1991 VA examination shows that the Veteran reported pain on movement of his feet.  Subsequent treatment records show repeated complaints of pain and numbness of the feet related to the Veteran's service-connected low back disability.  A July 1993 private treatment record shows a diagnosis of chronic L5 radiculopathy bilaterally.  A July 1998 VA treatment record shows a complaint of back pain radiating to both feet.  A December 2005 Social Security Administration (SSA) examination shows that the Veteran reported chronic foot pain and that the bottoms of his feet hurt bilaterally.  

A June 2006 VA treatment podiatry note shows that the Veteran had "very painful calluses for many years," and a problem list shows a December 2004 diagnosis of peripheral neuropathy.  The assessment was painful hyperkeratosis, pes planus, severe pronation, painful feet, metatarsalgia, and "peripheral neuropathy beginning."  

A November 2006 VA podiatry note shows that the Veteran reported painful calluses for more than twenty years.  The assessment was "painful calluses secondary to biomechanical instability."  A March 2007 VA treatment record shows an assessment of "painful hyperkeratotic lesions, diabetes, and peripheral neuropathy."  A July 2008 VA treatment record shows that the Veteran underwent debridement of hyperkeratotic lesions of the bilateral feet.  

During a June 2009 VA general medical examination, the Veteran reported tingling and numbness of his bilateral feet.  The examiner noted that a July 2008 nerve conduction study showed mild to severe sensorimotor peripheral nerve neuropathy.  

The Veteran was afforded a VA peripheral nerves examination in April 2015, where he reported intermittent pain, paresthesias, and numbness of his bilateral lower extremities.  The Veteran walked with a limping gait due to "pain in feet and legs."  The examiner opined that the Veteran's subjective symptoms of pain, paresthesias, and numbness of the feet and legs were attributable to radiculopathy due to the service-connected lumbar spine disability.  A September 2015 VA spine examiner found that the Veteran's current symptoms "are consistent with a sensory polyneuropathy of undetermined etiology," and that recent examination and electrodiagnostic studies were "not consistent with symptoms of lumbosacral radiculopathy secondary to degenerative joint disease."

Both the April 2015 and September 2015 examiners indicated that they could not locate a July 1993 report of Dr. Walia referenced by the Board in its July 2014 remand.  The Board notes that this report is in fact located in the claims file.  

Although the Veteran has been afforded several VA spine examinations in connection with claims for increased ratings for his service-connected low back disability, the Veteran has not been afforded a VA examination specifically for his bilateral foot condition.  Because the evidence shows that the Veteran has currently diagnosed foot conditions that may be associated with his service-connected low back disability, the Board finds that a remand is required to provide the Veteran with a VA examination so as to determine the nature and etiology of his bilateral foot conditions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Service Connection for a Bilateral Eye Condition 

With respect to the Veteran's claim of entitlement to service connection for a bilateral eye condition, the Board finds that this claim is inextricably intertwined with his pending service connection claim for diabetes.  Specifically, the Veteran contends that his eye condition is secondary to diabetes mellitus.  Thus, it is appropriate to defer final appellate review of the eye condition issue until the inextricably intertwined claim of entitlement to service connection for diabetes has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  If an examiner finds that the Veteran has a current diagnosis of diabetes that is related to steroid injections, then an opinion should be obtained on whether an eye condition is secondary to diabetes.

Increased Rating

The Veteran contends that his gastric ulcer disability is more severe than currently rated.  The Veteran is currently rated under Diagnostic Code 7304 for gastric ulcer.  He has requested a higher (30 percent) rating under Diagnostic Code 7307 for hypertrophic gastritis.  As the Board noted in its December 2012 remand, Diagnostic Code 7307 requires that hypertrophic gastritis be identified by gastroscopy.

The Veteran was last afforded a VA examination to assess the severity of his gastric disability in October 2013.  The examiner, who relied on the March 2009 VA gastrointestinal series (which, as noted above, is not in the claims file), found that the Veteran did not currently have any ulcers, but did have other gastrointestinal symptoms.  Additionally, the examiner indicated that there was no evidence of hypertrophic gastritis per the last EGD in 2008.  

Since the October 2013 examination, VA treatment records show a possible worsening of the Veteran's symptoms.  Specifically, a January 2016 VA treatment record shows that the Veteran reported an increase of symptoms and his belief that "he may have an ulcer again."  Moreover, an April 2016 VA treatment note indicates that the Veteran had a VA gastrointestinal series scheduled for April 28, 2016.  However, results of this test are not associated with the claims file.  Additionally, the Board notes that the Veteran has been diagnosed with hiatal hernia and gastritis during the increased rating period, and VA treatment records show he is taking medication for gastroesophageal reflux disease (GERD).  This raises the issue of whether a separate or higher alternative rating under other appropriate diagnostic code criteria should be considered for disability of the gastrointestinal system.  The regulations recognize that coexisting abdominal disorders may exist that differ in the site of pathology, but produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain.  See 38 C.F.R. § 4.113 (2015).  In light of the multiple diagnoses it is possible that any one of them may have had overlapping symptoms with or been aggravated by the service-connected gastric ulcer.

Accordingly, in light of the foregoing and the length of time since the last VA examination, the Board finds that a remand is necessary in order to obtain another VA examination to determine the current nature and severity of the Veteran's gastrointestinal disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Mittleider v. West, 11 Vet. App. 181, 182 (1998); Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all VA treatment records regarding the issues on appeal dated from December 2000 to May 2005, February 2009 to February 2014, and April 2016 to the present.  Specifically obtain the following treatment records:

a. May 2002 record showing a diagnoses of open angle glaucoma

b. July 2002 record showing a diagnosis of secondary glaucoma

c. December 2004 records showing a diagnosis of diabetes mellitus

d. Pre-2006 records showing treatment for bilateral foot conditions

e. March 2009 VA gastrointestinal series report

f. April 2016 VA gastrointestinal series report

If no such records are located, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of diabetes mellitus.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the VA examiner is requested to specifically address the following:	

(a) Address whether the Veteran has a current diagnosis of diabetes mellitus and/or whether the Veteran has had a diagnosis of diabetes mellitus at any point since February 2009.  

(b) If the Veteran currently has diabetes mellitus, or has had diabetes mellitus at any point since February 2009, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that diabetes mellitus was (1) caused by or (2) aggravated by steroid injections given for the Veteran's service-connected low back disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's diabetes mellitus absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected disability.

(c) If, and only if, the Veteran has diabetes mellitus that is caused by or aggravated by steroid injections, the examiner should provide an opinion as to whether any of the Veteran's currently diagnosed bilateral foot and/or eye conditions is related to diabetes mellitus, to include whether it is a symptom of the Veteran's diabetes or whether it is caused or aggravated by the Veteran's diabetes.

In forming his or her opinions, the examiner is asked to specifically address the private treatment records from 1999 showing glucosuria due to steroid injections; VA and private treatment records showing elevated and fluctuating glucose and glycohemoglobin readings; VA treatment records from May 2004 and May 2005 indicating newly diagnosed type 2 diabetes; and recent VA treatment records from 2016 showing diagnoses of diabetes.   

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of the Veteran's bilateral foot conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the VA examiner is requested to address each of the following questions:

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed bilateral foot conditions, to include hyperkeratosis, pes planus, severe pronation, painful calluses, metatarsalgia, and peripheral neuropathy, had its onset during or is otherwise etiologically related to the Veteran's military service?

(b) Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed bilateral foot conditions, to include hyperkeratosis, pes planus, severe pronation, painful calluses, metatarsalgia, and peripheral neuropathy, is proximately due to or caused by the Veteran's service-connected lumbar spine disability?  

The examiner should specifically review and comment on the July 1993 report of Dr. Walia, which indicates that electrodiagnostic studies show chronic L5 radiculopathy bilaterally; VA and private treatment records showing complaints of pain and numbness of the feet; a November 2006 VA podiatry note showing a diagnosis of painful calluses secondary to biomechanical instability; and the Veteran's reports of having lesions for greater than 20 years. 

(c) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's currently diagnosed bilateral foot conditions, to include hyperkeratosis, pes planus, severe pronation, painful calluses, metatarsalgia, and peripheral neuropathy, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected lumbar spine disability?

If the examiner determines that any of the Veteran's currently diagnosed bilateral foot conditions was aggravated by his service-connected lumbar spine disability, the examiner should report the baseline level of severity of the foot condition prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected gastric ulcer disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished, and the examiner is requested to report complaints and clinical findings in detail. 

The examiner must describe in detail all current symptoms of the Veteran's gastric ulcer disability.  

The examiner should include a description as to whether the Veteran's disability is manifested by an ulcer that is (a) mild; with recurring symptoms once or twice yearly; (b) moderate; with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations; (c) moderately severe, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; or (d) severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

The examiner must also specifically address whether several other gastrointestinal conditions documented in the record, to include gastritis, hiatal hernia, and gastroesophageal reflux, are related to the service-connected gastric ulcers or are separate conditions.  

If the examiner determines that any of the other gastrointestinal conditions documented in the record are not part and parcel of his service-connected gastric ulcers, the examiner should offer an opinion as to whether the condition is at least as likely as not 1) caused by the Veteran's service-connected gastric ulcers, 2) aggravated beyond its natural progression by the Veteran's service-connected gastric ulcers, or 3) caused or aggravated by medications taken for a service-connected low back disability.

The examiner should also indicate whether the Veteran has hypertrophic gastritis identified by gastroscope, and, if so, all current manifestations of such gastritis.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



